HARRIS, Judge.
Jonathan D. Rich, after inheriting his mother’s residence which had originally consisted of two separate lots but which had been used by the mother as a single lot, petitioned the City of Winter Park to permit him to again consider the lots separately and to grant him a variance from the subsequently enacted Comprehensive Plan so that he could build on the second lot. The City refused. Rich, by certiorari, took the matter to circuit court. The circuit court granted Rich relief. We reverse.
At the oral argument before the circuit court, Rich announced that he had sold the property in issue. He did not attempt to amend his circuit court pleadings which alleged him to be the property owner. He did not attempt to assert that he sold the property for less than its fair value because of the City’s action in refusing his rightful claim to a variance. In short, Rich lost standing to assert the claim then pending before the *987court because hé no longer owned the property at issue (the new owner might well have intended that the two lots continue to serve as a single residence) and the court, therefore, erred in denying the City’s motion to dismiss the proceedings.
Petition for Writ of Certiorari GRANTED and the decision of the trial court is REVERSED and REMANDED with instructions to withdraw the court’s judgment and to dismiss the action as moot.
PETERSON, C.J., and W. SHARP, J., concur.